DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 September 2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 1,753,337 (Given).
Regarding claim 1, Given teaches an electromagnetic coil system (pg. 1, lines 1-3) comprising: 
a magnetic core (Figure 4, coil, 14) having a longitudinal axis along a length of the magnetic core (14) (pg. 2, lines 42-51); and 
an electrically conductive coil (Figure 2, coil, 13) wrapped around the magnetic core (14) at a wrapping angle that is oblique to the longitudinal axis of the magnetic core (14), wherein said electronically conductive coil (13) is pivotably mounted on said magnetic core (14) to pivot about a point coinciding with the longitudinal axis of the magnetic core (14) to modify a stimulation focal spot size of a magnetic field generated by said electromagnetic coil system upon a change of said wrapping angle (coil 13 is pivotable about an axis intersecting with longitudinal axis of coil 14 within casing 11, resulting in a change in the generated magnetic field: pg. 2, lines 51-62; pg. 2, lines 66-72; The limitation “to modify a stimulation focal spot size of a magnetic field generated by said electromagnetic coil system upon a change of said wrapping angle” is functional language. Since the coil 13 is pivotable about a point along the longitudinal axis of the core, the system is capable of performing the claimed function to change a focal spot size of the resultant magnetic field.).
Regarding claim 7, Given teaches electromagnetic coil system (pg. 1, lines 1-3) comprising: 
a magnetic core (Figure 4, coil, 14) having a longitudinal axis along a length of the magnetic core (14) (pg. 2, lines 42-51); and 
an electrically conductive coil (Figure 2, coil, 13) movably mounted on said magnetic core (14) to vary a wrapping angle of said coil (13) around said magnetic core (14) to an angle that is oblique to the longitudinal axis of the magnetic core (14), wherein said electronically conductive coil (13) is pivotable about a point coinciding with the longitudinal axis of the magnetic core (14) to modify a stimulation focal spot size of a magnetic field generated by said electromagnetic coil system upon a change of said wrapping angle (coil 13 is pivotable about an axis intersecting with longitudinal axis of coil 14 within casing 11, resulting in a change in the generated magnetic field: pg. 2, lines 51-62; pg. 2, lines 66-72; The limitation “to modify a stimulation focal spot size of a magnetic field generated by said electromagnetic coil system upon a change of said wrapping angle” is functional language. Since the coil 13 is pivotable about a point along the longitudinal axis of the core, the system is capable of performing the claimed function to change a focal spot size of the resultant magnetic field.).
Regarding claim 13, Given teaches a method for applying magnetic stimulation (magnetic field generated via inductance coils, pg. 1, lines 1-16), comprising: 
providing an electromagnetic coil system (Figure 2) comprising: 
a magnetic core (Figure 4, coil, 14) having a longitudinal axis along a length of the magnetic core (14) (pg. 2, lines 42-51); and 
an electrically conductive coil (Figure 2, coil, 13) wrapped around the magnetic core (14) at a wrapping angle that is oblique to the longitudinal axis of the magnetic core (14), wherein said electronically conductive coil (13) is pivotably mounted on said magnetic core (14) to pivot about a point coinciding with the longitudinal axis of the magnetic core (14) to modify a stimulation focal spot size of a magnetic field generated by said electromagnetic coil system upon a change of said wrapping angle (coil 13 is pivotable about an axis intersecting with longitudinal axis of coil 14 within casing 11, resulting in a change in the generated magnetic field: pg. 2, lines 51-62; pg. 2, lines 66-72); and 
modifying said wrapping angle to modify a stimulation focal spot size of a magnetic field generated by said electromagnetic coil system (angle of coil 13 is modified, consequently changing the characteristics and focus of the generated field, pg. 2, lines 60-62 and lines 97-106). When reading the preamble in the context of the entire claim, the recitation “for applying magnetic stimulation” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding claims 2, 3, 8, 9, 14, 15, Given teaches said wrapping angle is adjustable to between 20° and 40° from a line that is perpendicular to the longitudinal axis of the magnetic core (see Figures 2 and 3; pg. 2, lines 97-106). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,753,337 (Given).
In an alternative interpretation of Given that as set forth above, regarding claims 2, 3, 8, 9, 14, and 15, Given teaches all the limitations of claim 1, 7, or 13. Given teaches the wrapping angle is adjustable from a line that is perpendicular to the longitudinal axis of the magnetic core, but fails to quantify the range of the angle. Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the wrapping angle of Given such that it is adjustable to an angle between 20° and 40°, because Applicant has not disclosed that a wrapping angle of between 20° and 40° provides an advantage, is used for a particular purpose, or solves a stated problem versus another range. One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with the wrapping angle range of Given because Given teaches a wrapping angle ranging between 0° and less than 90° permits adjustment of the magnetic field generated and current flowing therethrough (see Figures 2 and 3; pg. 2, lines 97-106). Therefore, it would have been an obvious matter of design choice to modify Given to obtain the invention as specified in claims 2, 3, 8, 9, 14, and 15.
Claims 5, 6, 11, 12, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,753,337 (Given) in view of U.S. Patent Application Publication No. 2004/0263307 (Christopherson et al.).
Regarding claims 5, 6, 11, 12, 16, and 17, Given teaches all the limitations of claim 1, 7 or 13. Given does not teach the magnetic core includes an iron core.
However, Christopherson et al. teaches an electromagnetic coil system (abstract), comprising: a magnetic core having a longitudinal axis along a length of the magnetic core (soft iron core, [0004]-[0008]); and an electrically conductive coil wrapped around the magnetic core (wire wrapped around core, [0004]-[0008]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core of Given such that it comprises iron as taught by Christopherson et al., because Christopherson et al. teaches a core of an electromagnet that includes iron increases the inductance of the coil as iron “has a high magnetic permeability” ([0007]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 933767 (Lasher) teaches an AC transformer regulator (electromagnetic system) comprising a magnetic core and pivotable coils wound around the core (Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791